972 F.2d 348
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen W. STILES, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General;  Harry Penttala;  R.Dean Buchanan;  Arnold L. Daitch;  Gene Martin;Mona Cahill Owens;  John Hay;  Clovis L.Christenbury, II, Defendants-Appellees.
Nos. 91-5454, 91-5455 and 91-5648.
United States Court of Appeals, Sixth Circuit.
Aug. 6, 1992.

Before DAVID A. NELSON, ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges.

ORDER

1
Allen W. Stiles, a pro se Tennessee resident, appeals a district court judgment dismissing his employment discrimination claims brought against multiple federal postal officials pursuant to Title VII, 42 U.S.C. § 2000e et seq., and the Rehabilitation Act of 1973, 28 U.S.C. § 701 et seq.   The appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Appellees have waived oral argument.


2
Stiles alleged in his complaint that he was terminated from his employment because of his race, sex, age, handicap, and previous employment discrimination complaints.   Subsequently, Stiles retained counsel who represented him in the district court.   The district court dismissed the complaint as to all defendants except the Postmaster General.   Thereafter, a bench trial was conducted, during which the district court dismissed the handicap, sex, and age discrimination claims after Stiles rested his case.   At the close of the trial, the district court entered judgment for the Postmaster General as to the remaining claims.   In his brief, Stiles argues that the district court erred in its credibility assessment and that the law was not correctly applied to the facts of his case.   He requests oral argument, the appointment of counsel, and a free transcript.


3
Upon review, we affirm the district court's judgment dismissing Stiles's employment discrimination suit.   The district court properly dismissed all defendants except the Postmaster General because only the head of a department or agency may be named as a defendant in a civil action brought to redress employment discrimination practices involving a federal agency.   See 42 U.S.C. § 2000e-16(c);   Roberts v. Bailar, 625 F.2d 125, 127 & n. 1 (6th Cir.1980).   The district court's findings of fact were not clearly erroneous.   See Anderson v. Bessemer City, 470 U.S. 564, 573-74 (1985).   Contrary to Stiles's argument, the case was impartially decided.   See Woosley v. Hunt, 932 F.2d 555, 562-63 & n. 6 (6th Cir.), cert. denied, 112 S. Ct. 195 (1991).


4
Accordingly, we deny the requests for relief and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.